Citation Nr: 9916413	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for osteoarthritis of 
the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February 1961 to August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The evidence of record outweighs the private medical 
opinion suggesting a relationship between the appellant's 
current knee disability and his period of ACDUTRA service.

3.  There is no competent medical evidence linking the 
appellant's osteoarthritis of the back with his period of 
ACDUTRA service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for 
osteoarthritis of the back is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellant may be granted service connection for injury or 
disease contracted during active military, naval, or air 
service or for aggravation of a preexisting injury or 
condition.  38 U.S.C.A. § 1131 (West 1991).  Active service 
includes ACDUTRA if the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 1991).

To establish service connection, the appellant carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  For a 
claim to be well-grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to service connection for a left knee 
disability is well grounded in that it is plausible, capable 
of substantiation, or meritorious on its own.  See Murphy v. 
Derwinski, 1 Vet App. 78, 81 (1990).

The appellant's Army Reserve medical records include a March 
1961 outpatient report.  At that time, the appellant 
complained of a painful knee after a long march.  There was 
no history of a past injury to the knee and objective 
findings included a full range of motion and no tenderness, 
swelling, or weakness.  The appellant apparently received no 
further treatment and a separation examination of July 1961 
was negative for abnormalities of the left knee.

However, a retention examination of March 1963 noted that the 
appellant had a torn cruciate ligament of the left knee and 
that he lacked full range of motion of that knee.  An 
accompanying orthopedic consultation related a history of the 
appellant falling from a rope ladder and twisting his left 
knee in March 1961.  Thereafter, it stated that, in January 
1962, the appellant fell on ice and reinjured his left knee.  
He was subsequently hospitalized and underwent surgery for a 
torn anterior cruciate ligament.

A June 1963 letter from W. Edward Lansche, M.D., was 
associated with the Army Reserve medical records.  He stated 
that the appellant had sustained an injury to his left knee 
by falling on ice.  Thereafter, the appellant was admitted to 
the hospital where the knee was aspirated, a hemarthrosis was 
withdrawn, and the knee placed in a cast.  The appellant 
continued to experience instability, pain, and swelling.  
Thereafter, he was admitted to the hospital in March 1962, 
and a torn anterior cruciate ligament was repaired.  Upon 
examination in June 1963, the appellant complained of pain, 
swelling, and instability of the left knee.  Objective 
findings included atrophy of the left quadriceps, range of 
motion to 180 degrees for extension and to 80 degrees for 
flexion, and instability anteriorly and posteriorly, 
indicating a tear of the anterior cruciate ligament.  The 
doctor opined that the appellant's cruciate ligament had 
stretched out following surgery and was still loose, causing 
instability, swelling, and weakness.  It was the doctor's 
belief that this constituted a permanent injury.

The appellant's Army Reserve records contain no indications 
for or diagnosis of a back disability.  The appellant did 
report that he had been treated for back problems in the 
report of medical history in the July 1961 discharge 
examination.  However, the physician specifically noted that 
there was no current back disability.

The appellant underwent a private medical evaluation in April 
1998.  The relevant history was related as an in-service knee 
injury and a subsequent injury to the knee caused by falling 
on ice.  This second injury caused a bloody synovial effusion 
to occur.  The appellant then underwent repair of a torn 
cruciate ligament in March 1962 and surgery for a torn medial 
meniscus in 1968.  The doctor apparently believed that the 
appellant had been discharged from service six months after 
the in-service knee injury.

Since having knee surgery, the appellant reported progressive 
problems with pain, stiffness, and swelling.  He claimed that 
he presently could walk only 20 feet before having 
considerable pain.  Upon examination of the left knee, there 
was genu varum, hypertrophic changes palpable along the 
medial aspect, slight anterior Drawer and Lachman's signs, 
and small effusion.  Range of motion was described as 
complete for flexion and as lacking a few degrees for 
extension.  The x-ray report showed severe osteoarthritic 
changes with medial joint space collapse.

Concerning the back, the appellant told the physician that he 
had developed arthritis and spinal stenosis which had been 
related to the knee injury in service.  The doctor noted that 
the first evidence of back injury was in 1983 when the 
appellant was evaluated for pain after pulling his back.  The 
appellant was treated again in 1986 and found to have 
degenerative changes and spinal stenosis.  At the present 
time, he complained of persistent back pain and feelings of 
coldness, numbness, and weakness when he walked 20 feet.  
Upon examination, there was good range of motion of the back, 
no pain with straight leg raising, and the neurological 
examination was grossly intact.  Radiographic findings showed 
degenerative changes and stenosis.

The doctor stated that the relationship between the 
appellant's knee injuries and his back disability was not 
clear.  He opined that spinal stenosis attributed to 
degenerative changes can progress without specific injury, 
and that this appeared to have occurred with the appellant.  
The doctor did relate the severe degenerative arthritis of 
the left knee, in some degree, to the in-service injury.

In December 1993, Thomas G. Johans, M.D., performed a 
consultation for the appellant.  The chief complaint was low 
back pain.  The veteran provided a history of back pain since 
age 15, with it becoming persistent within the past four 
years.  He had significant pain following a car accident of 
one or two years ago and the pain now radiated into both 
legs.  A CT scan had shown significant spinal stenosis at L4-
5 with slight bulging at L3-4 and L2-3 with vacuum 
degeneration of the disc, as well as significant facet 
arthropathy and hypertrophy and a slight grade I 
spondylolisthesis at L4-5.

Upon examination, the appellant could perform heel and toe 
standing and could touch his toes.  He had full extension of 
the back; however, side to side and rotation movements caused 
pain.  Patellar and Achilles reflexes were approximately 1/2 
and barely palpable.  Sensation and strength were intact.  
The appellant could perform straight leg raises to 90 
degrees.  Dr. Johan's impression was severe spinal stenosis 
with the beginning of radiculitis and he administered a 
lumbar epidural steroid injection.

The appellant returned later that same month and in February 
and May 1994 for more injections.  Thereafter, he was not 
treated again by Dr. Johans until October 1996.  At that 
time, the appellant complained of severe low back pain with 
radiation into the legs and of the inability to walk more 
than 3 or 4 blocks.  He was started on another series of 
epidural injections.  On a visit in November, the appellant 
refused surgery or more injections and therefore, the doctor 
recommended physical therapy.

The appellant underwent a VA examination in May 1998.  He 
provided a history of falling and sustaining a knee injury in 
1961 in service.  He said that his knee immediately began to 
swell and could not bear weight; however, this was treated 
only by bandaging and ice.  He claimed that he was discharged 
6 months later due to the injury.  He then fell on ice in 
January 1962 and reinjured the knee.  Thereafter, he had two 
knee surgeries, but continued to have pain, swelling, and 
instability.  He claimed that he had back pain after the fall 
in 1961, but he was not evaluated for his back until he 
pulled it in 1983.  He said that he presently could not walk 
more than 20 feet or stand longer than 10 minutes.

Upon examination of the left knee, observations included 
bilateral genu varum of a mild degree, some hypertrophic 
changes palpable on the medial side, slight anterior Drawer 
and Lachman's signs, and extension to 5 degrees and flexion 
to 120 degrees.  As to the back, range of motion was measured 
to 90 degrees for forward flexion, to 15 degrees for backward 
extension, and to 20 degrees for bilateral bending.  There 
was some pain with all movements.  The examiner rendered 
diagnoses of severe osteoarthritis of both knees; left knee 
could be considered traumatic arthritis, and osteoarthritis 
of the back with spinal stenosis.

In summary, the above evidence clearly establishes that the 
appellant currently suffers from a left knee disability.  
However, it does not establish that this disability was 
incurred in or aggravated by active service.  The records 
from the appellant's period of ACDUTRA service reflect only 
that he complained of knee pain following a long march and do 
not indicate which knee caused the pain.  Thereafter, the 
medical evidence of record establishes that the veteran 
sustained a left knee injury of a severe nature the following 
year and underwent two knee surgeries.  The appellant was 
subsequently released from duty with the Army Reserves 
approximately two years after his ACDUTRA service due to the 
second knee injury which he had incurred.

On the contrary, the appellant reported to medical providers 
that he was discharged from service six months after 
sustaining the in-service knee injury.  He also described 
this injury as a fall from a rope.  The Board recognizes that 
a private physician related the appellant's current 
degenerative arthritis of the left knee, in some degree, to 
the in-service injury.  However, this physician apparently 
relied upon the history provided by the appellant.  In 
consideration of the absence of a recorded left knee injury 
in the ACDUTRA records and the occurrence of a serious left 
knee injury following service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that his left knee disability was incurred in service.

As to the appellant's claim of entitlement to service 
connection for osteoarthritis of the back, the Board 
concludes that the appellant has not submitted a well-
grounded claim.  Again, the above evidence clearly confirms 
that the appellant suffers from a present disability.  
However, the ACDUTRA records provide no evidence of a back 
disability incurred in service.  In fact, there is no 
evidence of treatment for a back disability until 1983.

Moreover, there is no competent medical evidence illustrating 
a nexus between any claimed in-service injury and the present 
osteoarthritis of the back.  At the private medical 
evaluation in April 1998, the physician stated that the 
appellant's spinal stenosis and degenerative changes appeared 
to have progressed without specific injury.  Moreover, in 
December 1993, the appellant informed Dr. Johans that he had 
suffered from back pain since age 15 and that a recent car 
accident had caused significant pain.  The Board cannot rely 
on statements of the appellant relating his back disability 
to service because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet.App. 
228, 234 (1998); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Therefore, as no competent medical evidence of a 
nexus between the current disability and the appellant's 
period of ACDUTRA service has been submitted, the appellant's 
claim must be denied as not well grounded.

The appellant has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
appellant of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.



ORDER

Service connection for a left knee disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for osteoarthritis of the back is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

